Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and SEQ ID NO: 27 in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown that the combination of Cao and Qvit renders obvious the claimed subject matter as a whole.  This is not found persuasive because of Cao and Qvit clearly renders obvious the claimed subject matter as discussed in more details in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5-6 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.

Status of the Claims
Claims 1-10 are pending in this application.
Claims 3, 5-6 and 9-10 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2, 4 and 7-8 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 6262228) in view of Qvit et al. (Crit Rev Eukaryot Gene Expr. 2016; 26(3): 199-221).
With respect to claims 1-2, 4 and 7, Cao teaches an isolated polypeptide comprising a sequence of at least 25 consecutive amino acid residues of SEQ ID NO: 2 (claim 1).
The last 25 amino acids residues of SEQ ID NO: 2 (i.e. CRSRPVESSCSSKFSWDEYEQYKKE) correspond to instantly claimed peptide of formula (I) wherein R1 is absent; X1 is serine; X2 is arginine; X3 is valine; X4 is glutamic acid; X5 is serine; X6 is serine (i.e. instant SEQ ID NO: 27) ; and R2 is SSKFSWDEYEQYKKE.

Cao does not teach the peptide is a cyclic peptide formed by a disulphide bond between the two cysteine residues.
Qvit et al. teach that linear peptides have decreased stability and poor permeability, whereas modified peptides, such as cyclic peptides, can overcome these obstacles, and further teach that advantages of using cyclic peptidomimetics to modulate protein-protein interactions (PPIs) derive from their conformational constraint, which supports target specificity, cell permeability, and metabolic stability (abstract).
Qvit et al. also teach that cyclic peptides are formed by a disulphide bond between two cysteine residues (see Table 1).
Qvit et al. additionally teach that further development of cyclic peptidomimetics to modulate PPIs will improve treatment of human diseases, such as cancer, infection, neurodegeneration, and autoimmunity (abstract).
It would have been obvious to one of ordinary skill in the art to cyclize the peptide of Cao (i.e. the last 25 amino acids residues of SEQ ID NO: 2) in order to support target specificity, cell permeability, and metabolic stability of said peptide.
The skilled artisan would have reasonably expected the resulting peptide to have increased target specificity, cell permeability, and metabolic stability.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658